Application denied. The showing made is insufficient to warrant the exercise of our original or supervisory jurisdiction. The minutes reflect that applicant was represented by counsel at arraignment. This is confirmed by the return of the trial judge.
BARHAM,
Justice, concurs being of the opinion that the minutes show intelligent waiver of counsel. They state: “Defendant * * * being duly questioned by the court, announced that he did not have an attorney, and did not desire that an attorney be appointed by the court to represent him. * * * ” The appointment of counsel thereafter for consultation before plea, was an additional safeguard — not required —and it can not be the basis for an allegation now of incompetent counsel.